Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Laura Toney appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Toney v. LaSalle Bank Nat’l Ass’n, No. 3:11-cv-01686-MBS, 896 F.Supp.2d 455 (D.S.C. Sept. 25, 2012). We deny Toney’s “Motion to Request Federal Identification,” and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.